Citation Nr: 1411329	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, "P. M."


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969. 
  
This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The rating decision granted service connection for PTSD, and assigned a 0 percent disability rating.  In an October 2011 Decision Review Officer (DRO) decision, an increased evaluation of 30 percent was awarded effective February 26, 2010.

In May 2013, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Denver RO.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDINGS OF FACT

1.  The Veteran suffers from occupational and social impairments that reduce reliability and productivity.

2. The Veteran has difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, but no more than 50 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends, in essence, that his service-connected PTSD is of greater severity than what is contemplated by the currently-assigned 30 percent rating.  He has stated that his inability to work with others, depressed mood, and panic attacks warrant a higher rating.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an increase that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 30 percent disability rating.  This evaluation is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
 
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In connection with his claim, the Veteran has provided testimony regarding his symptoms and his day-to-day status.  The Veteran contends that he is unable to work or for anyone but himself.  While the Veteran is capable of doing some work, he has severe difficulty working under supervision or even with other people.  Prior to his current self-employment, the Veteran had approximately 25 jobs in his lifetime.  The Veteran quit working from most of them because of his inability to deal with other people.  Since starting his own landscaping business, the Veteran has lost clients because he was unable to deal with them effectively.  Due to the recent diagnosis of a heart condition, the Veteran hired someone to help complete his work.  Despite needing the assistance, he "ran them off" in about six months.   

The Veteran reports difficulty in his social life, as well.  The Veteran is on his sixth marriage and does not speak with either of his children.  Most of the social interaction reported by the Veteran involved spending time with his wife's relatives.  However, his wife states that even when they do see her family he doesn't interact with them.  The Veteran will either sit in a corner by himself or go fishing alone.  

Additionally, his wife reports that her husband has had an increase in memory loss and he doesn't care about things or other people.  She has observed the Veteran having nightmares and sudden panic attacks due to loud noises, such as: thunder, fireworks, and things on TV.  

The Veteran has sought mental health treatment through the VA at a local outpatient facility and has treated with several mental health professionals.  Records from October 2011 through October 2012 indicate that the Veteran has had difficulties with symptoms of depression, anhedonia, and irritability that are moderate to severe, and result in ongoing occupational and social impairment.  Patterns of poor judgment and impaired impulse control resulting in inability to establish and maintain effective relationships have been noted.  He has repeatedly been assigned GAF scores between 50 and 55.  

VA examinations were afforded in August 2010 and July 2011.  The August 2010 examiner noted symptoms of anxiety, hypervigilance, and terror associated with unexpected loud and whistling noises, such as, fireworks or thunderstorms.  The examiner stated that these symptoms were moderate to severe and occurred approximately once every two weeks.  The Veteran was not reported to have inappropriate behavior, hallucinations, and suicidal or homicidal thoughts.  He was noted to be able to maintain personal hygiene and perform other basic activities of daily living.  The Veteran was diagnosed with PTSD and given a GAF score of 75.  

The July 2011 examiner reported that the Veteran wakes up in the middle of the night multiple times per week due to nightmares.  He also reported symptoms that include: low energy levels, forgetfulness, a lack of motivation to do things, and a decreased appetite.   The Veteran stated that in his prior jobs he had difficulty with supervisors, and got into several verbal altercations with them.  The examiner noted that the Veteran had a restricted affect but he was able to relate his history in a logical and sequential manner.  The examiner stated:  
  
The Veteran has symptoms which overlap with his depressive symptoms to include sleep disturbance, anger, and irritability.  The Veteran does engage in hypervigilant behaviors to include having to sit in the corner and will engage in constant scanning of his environment.

The examiner stated the Veteran has moderate symptoms of PTSD and depressive disorder.  The examiner opined that there is occasional decrease in work efficiency or other intermittent periods of inability to perform occupational tasks due to PTSD and depressive signs and symptoms.   The Veteran was noted to experience general sadness, sleep disturbance, lack of motivation, physiological reactivity to triggering cues, and hypervigilant behaviors.  His GAF score was noted to be 54. 

The treatment records, examination reports, and the statements from the Veteran and his wife tend to show that the Veteran's PTSD has produced occupational and social impairment with reduced reliability and productivity.  He has had deficiencies in work, which cause an inability to maintain employment outside of a continuously self-controlled environment.  The Veteran chooses for whom he will work and works reduced hours that conform to his own schedule.  Despite these accommodations, the Veteran's symptoms still manifest themselves in patterns of poor judgment and impaired impulse control that result in an inability to establish and maintain effective relationships.  The Veteran intentionally limits his client base and his interaction with them, but has periods where he lost control and lost clients as a result.  Further, despite needing a co-worker due to worsening health conditions, the Veteran "ran off" a "good employee." 

The Veteran's symptoms also impair his ability to interact socially.  The Veteran has been divorced five times and has no contact with either of his two children.  He is not able to go out with his wife in public and struggles to maintain an emotional connection with her or anyone else.  The Veteran's wife reports that the Veteran lacks the ability to sympathize with her or others, and the Veteran has agreed with this sentiment.  

While some of the Veteran's symptoms more closely resemble the 30 percent category (the frequency of his panic attacks, restricted affect, and mild memory loss), the Board finds that the Veteran's symptoms more closely resemble the 50 percent category (sustained occupational and social impairment, impaired judgment, and disturbances in motivation and mood).  Even the July 2011 examiner noted that the Veteran had a GAF score of 55, which demonstrates symptomology closer to the reports from the Veteran's regular treatment and their description of the extent of the Veteran's occupational and social functional impairment. See 38 C.F.R. § 4.7.   

The Board finds that overall his psychiatric impairment has been reasonably consistent with the criteria for a 50 percent rating, and accordingly such a rating will be assigned.  See 38 C.F.R. 4.130, Diagnostic Code 9411.  

The Veteran's PTSD has not met the rating schedule criteria for a rating higher than 50 percent, that is, a 70 or 100 percent rating.  Neither the Veteran's accounts nor clinicians' observations have indicated that near-continuous panic or depression affecting his ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, and deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as described in the 70 percent rating criteria.  Further, the Veteran's reports and records do not suggest total occupational and social impairment or that he has grossly impaired thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or any of the types or extent of symptoms or impairment described in the criteria for a 100 percent rating.  Indeed, while the Veteran has difficulty with occupational and social activity, he does run his own business and maintains a relationship with his current wife.
 
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As the evidence of record, at the very least, places the claim into relative equipoise, a 50 percent rating will be assigned.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased disability rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The Veteran's claim for a higher rating has been granted at least in part.  As such, the Board finds that any error related to the VCAA on this portion of the claim is moot.  Mayfield v. Nicholson, 19 Vet. App. 103, (2005).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The RO provided the Veteran with VCAA notice in March 2010.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection for PTSD, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case in regard to his claim for an increased rating.  The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, hearing transcripts, and statements from the Veteran and his wife.  The Veteran has had VA examinations performed by qualified medical professionals, who reviewed the Veteran's medical records.  The examiners explained their findings and conclusions.  The examinations and examination reports are adequate for the purpose of considering the appropriate ratings for the Veteran's disability.

In that regard, the Board is satisfied that it has the most current assessment of the disability picture for PTSD, and there is no need to obtain another VA examination addressing the severity of the Veteran's condition.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Indeed, as noted in detail below, the Veteran has provided updated evaluations from his personal examiners regarding his condition since the last VA examination.  Accordingly, there is no indication of any additional relevant evidence that has not been obtained, and there is no duty to provide another examination or a medical opinion in relation to his claim for an increased rating.  See 38 C.F.R. §§ 3.326, 3.327 (2013).


ORDER

A 50 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


